                                                                        Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


THEODORE J. THOMPSON,

      Plaintiff,
v.                                                 Case No. 3:17cv132-LC-HTC

SHERIFF MICHAEL ADKINSON,
Officially; DR. SHEPPARD, M.D.,
Officially; and NURSE TILLER,
Individually and Officially,

     Defendants.
_______________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated April 9, 2019 (ECF Doc. 49). The parties have been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The magistrate judge’s Report and Recommendation is adopted and
Case No. 3:17cv132-LC-HTC
                                                                           Page 2 of 2

incorporated by reference in this Order.

      2.      Defendant Michael Adkinson’s Motion to Dismiss (ECF Doc. 36) is

GRANTED in part and DENIED in part.

      3.      Plaintiff’s state law claims against Defendant Adkinson for intentional

and negligent infliction of emotional distress and professional negligence are

dismissed WITHOUT PREJUDICE for failure to state a claim upon which relief can

be granted.

      4.      Plaintiff may proceed with his § 1983 claim against Defendant

Adkinson.

      5.      Defendant Adkinson shall respond to the second amended

complaint within 20 days of the date of this order.

      DONE AND ORDERED this 13th day of May, 2019.



                                 s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:17cv132-LC-HTC
